DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         LASHAWNA RANDALL,
                              Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                             Nos. 4D13-1347
                             and 4D13-1348

                            [January 6, 2016]

   Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Lynn Rosenthal, Judge; L.T. Case Nos.
07-023601CF10B and 08-001623CF10B.

  Carey Haughwout, Public Defender, and Tatjana Ostapoff, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Don M. Rogers,
Assistant Attorney General, West Palm Beach, for appellee.

GROSS, J.

   Appellant was sentenced to 101.6 months in prison for a violation of
probation. In 2011, appellant had been sentenced as a youthful offender
to a prison sentence followed by probation. The violation of probation
charge in this case involved the allegation of a domestic battery.
    As the state concedes, for the violation of probation, the court was
required to sentence appellant under youthful offender restrictions. See §
958.14, Fla. Stat. (2013). Nothing in the statute provides that youthful
offender status melts away upon a revocation of probation imposed as part
of a youthful offender sentence. See Blacker v. State, 49 So. 3d 785, 788
(Fla. 4th DCA 2010).
   On a separate issue, we affirm the determination that appellant violated
her probation. The victim’s 911 call was admitted as substantive evidence
prior to the victim’s testimony. The call falls under the excited utterance
exception to the rule against hearsay. See § 90.803(2), Fla. Stat. (2013);
Willis v. State, 727 So. 2d 952, 953 (Fla. 4th DCA 1998) (holding that an
excited utterance, admissible as substantive evidence, was sufficient to
support a revocation of probation).

   Affirmed in part, reversed in part, and remanded to the circuit court for
resentencing.

GERBER and KLINGENSMITH, JJ., concur.


                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2